Name: Commission Implementing Decision (EU) 2018/478 of 20 March 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2018) 1592) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  health;  agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 2018-03-22

 22.3.2018 EN Official Journal of the European Union L 79/38 COMMISSION IMPLEMENTING DECISION (EU) 2018/478 of 20 March 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2018) 1592) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States, where there have been confirmed cases of that disease in domestic or feral pigs (the concerned Member States). Parts I to IV of the Annex to that Implementing Decision demarcates and lists certain areas of the concerned Member States, differentiated by the level of risk based on the epidemiological situation as regards that disease. (2) The risk of the spread of African swine fever in wildlife is linked to the natural slow spread of that disease among wild boar populations, and also the risks linked to human activity, as demonstrated by the recent epidemiological evolution of that disease in the Union, and as documented by the European Food Safety Authority (EFSA) in the Scientific Opinion of the Panel on Animal Health and Welfare, published on 14 July 2015; in the Scientific Report of the EFSA on Epidemiological analyses on African swine fever in the Baltic countries and Poland, published on 23 March 2017; and in the Scientific Report of the EFSA on Epidemiological analyses of African swine fever in the Baltic States and Poland, published on 7 November 2017 (5). (3) The Annex to Implementing Decision 2014/709/EU has been amended several times to take account of changes in the epidemiological situation as regards African swine fever in the Union that needed to be reflected in that Annex. The Annex to Implementing Decision 2014/709/EU was recently amended by Commission Implementing Decision (EU) 2018/169 (6) to take account of changes in the epidemiological situation in the Czech Republic, Latvia, Lithuania and Poland. The Annex to Implementing Decision 2014/709/EU was also subsequently amended by Commission Implementing Decision (EU) 2018/263 (7) to take account of changes in the epidemiological situation in Poland. (4) Since 7 February 2017, there has been no notification of any outbreak of African swine fever in domestic pigs in certain areas west of Riga of Latvia which are currently listed in Part III of the Annex to Implementing Decision 2014/709/EU. In addition, the surveillance data provided by that Member State demonstrate that the supervision of biosecurity measures has been implemented in a satisfactory manner in holdings in those areas, based on national programmes for biosecurity aimed at the prevention of the spread of that virus. These facts indicate an improvement in the epidemiological situation in Latvia. (5) In February 2018, an outbreak of African swine fever in domestic pigs occurred in gminy JabÃ oÃ  in Poland. That area is currently listed in Part II of the Annex to Implementing Decision 2014/709/EU. That outbreak constitutes an increased level of risk that should be reflected in the Annex to that Implementing Decision. (6) In February 2018, a number of cases of African swine fever in wild boar were observed at the Southern edge of the area in the Czech Republic listed in Part II of the Annex to Implementing Decision 2014/709/EU. These cases constitute an increased level of risk that should be reflected in the Annex to Implementing Decision 2014/709/EU. (7) In January and February 2018, a number of cases of African swine fever in wild boar were observed in the Northern part of Lithuania bordering Latvia and in the Southern part of Lithuania bordering Poland. These cases constitute an increased level of risk for certain areas in the Northern and in Southern part of Lithuania that should be reflected in the Annex to Implementing Decision 2014/709/EU. (8) In February 2018, a number of cases of African swine fever in wild boar were observed in certain areas at the Northern edge of the area listed in Part I and located at East in Latvia and in certain areas listed in Part I in Latvia bordering Lithuania. These cases constitute an increased level of risk that should be reflected in the Annex to Implementing Decision 2014/709/EU. (9) In order to focus the animal health control measures provided for in Implementing Decision 2014/709/EU, and thus prevent the further spread of African swine fever, while at the same time preventing any unnecessary disturbance to trade within the Union, and also avoiding any unjustified barriers to trade being established by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to that Implementing Decision should be updated to take account of the changes in the epidemiological situation as regards that disease in the Czech Republic, Latvia, Lithuania and Poland. (10) In order to take account of recent developments in the epidemiological evolution of African swine fever in the Union, and in order to combat the risks associated with the spread of that disease in a proactive manner, higher risk areas of a sufficient size should be demarcated for the Czech Republic, Latvia, Lithuania and Poland and included in the lists in Parts I and II of the Annex to Implementing Decision 2014/709/EU. (11) In addition, some of the areas affected by the recent cases of African swine fever in wild boar in the Czech Republic, Latvia, Lithuania and Poland that are currently listed in Part I of the Annex to Implementing Decision 2014/709/EU should now be listed instead in Part II of that Annex. (12) Furthermore, the specific areas of Latvia that are currently listed in Part III of the Annex to Implementing Decision 2014/709/EU, where there have been no recent notifications of outbreaks of African swine fever, should now be listed instead in Part II of that Annex. (13) In addition, the specific area of Poland that is currently listed in Part II of the Annex to Implementing Decision 2014/709/EU, where there has been recent notification of an outbreak of African swine fever, should now be listed instead in Part III of that Annex. The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 March 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) EFSA Journal 2015;13(7):4163 [92 pp.]; EFSA Journal 2017;15(3):4732 [73 pp.]; and EFSA Journal 2017;15(11): 5068 [30 pp.]. (6) Commission Implementing Decision (EU) 2018/169 of 1 February 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 31, 3.2.2018, p. 88). (7) Commission Implementing Decision (EU) 2018/263 of 20 February 2018 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 49, 22.2.2018, p. 66). ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. The Czech Republic The following areas in the Czech Republic:  okres UherskÃ © HradiÃ ¡tÃ ,  okres KromÃ Ã Ã ­Ã ¾,  okres VsetÃ ­n,  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  BÃ lov,  Biskupice u LuhaÃ ovic,  Bohuslavice nad VlÃ ¡Ã Ã ­,  Bohuslavice u ZlÃ ­na,  Brumov,  BÃ ezÃ ¯vky,  Bylnice,  Divnice,  Dobrkovice,  DolnÃ ­ Lhota u LuhaÃ ovic,  Doubravy,  Drnovice u ValaÃ ¡skÃ ½ch Klobouk,  Halenkovice,  Haluzice,  HornÃ ­ Lhota u LuhaÃ ovic,  HrÃ ¡dek na VlÃ ¡rskÃ © drÃ ¡ze,  HÃ ivÃ ­nÃ ¯v Ã jezd,  JestÃ abÃ ­ nad VlÃ ¡Ã Ã ­,  KaÃ ovice u LuhaÃ ovic,  Karlovice u ZlÃ ­na,  KelnÃ ­ky,  KladnÃ ¡-Ã ½ilÃ ­n,  Kochavec,  KomÃ ¡rov u Napajedel,  KÃ ekov,  KvÃ ­tkovice u Otrokovic,  Lhota u ZlÃ ­na,  Lipina,  LipovÃ ¡ u SlaviÃ Ã ­na,  LouÃ ka I,  LouÃ ka II,  Ludkovice,  LuhaÃ ovice,  MachovÃ ¡,  MiroÃ ¡ov u ValaÃ ¡skÃ ½ch Klobouk,  MysloÃ ovice,  Napajedla,  NÃ ¡vojnÃ ¡,  NedaÃ ¡ov,  NedaÃ ¡ova Lhota,  NevÃ ¡ovÃ ¡,  OldÃ ichovice u Napajedel,  Otrokovice,  PetrÃ ¯vka u SlaviÃ Ã ­na,  PodhradÃ ­ u LuhaÃ ovic,  PohoÃ elice u Napajedel,  Polichno,  Popov nad VlÃ ¡Ã Ã ­,  PoteÃ ,  Pozlovice,  Provodov na MoravÃ ,  Rokytnice u SlaviÃ Ã ­na,  Rudimov,  Ã etechov,  SalaÃ ¡ u ZlÃ ­na,  Sazovice,  Sehradice,  Sidonie,  SlaviÃ Ã ­n,  SlopnÃ ©,  Smolina,  SpytihnÃ v,  SvatÃ ½ Ã tÃ pÃ ¡n,  Ã anov,  Ã arovy,  Ã tÃ ­tnÃ ¡ nad VlÃ ¡Ã Ã ­,  Tichov,  TlumaÃ ov na MoravÃ ,  Ã jezd u ValaÃ ¡skÃ ½ch Klobouk,  ValaÃ ¡skÃ © Klobouky,  VelkÃ ½ OÃ echov,  Vlachova Lhota,  Vlachovice,  VrbÃ tice,  VysokÃ © Pole,  Ã ½lutava. 2. Estonia The following areas in Estonia:  Hiiu maakond. 3. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  KuldÃ «gas novada Gudenieku, Turlavas, un Laidu pagasts,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  Saldus novada Ezeres, KursÃ «Ã ¡u, Novadnieku, PampÃ Ã ¼u, Saldus un ZaÃ as pagasts un ZirÃ u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a A9, Saldus pilsÃ ta,  Skrundas novada, NÃ «krÃ ces un RudbÃ rÃ ¾u pagasts un Skrundas pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a A9, Skrundas pilsÃ ta,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  Ventspils novada JÃ «rkalnes pagasts. 4. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : PapilÃ s seniÃ «nijos,  Jurbarko rajono savivaldybÃ : ErÃ ¾vilko, SmalininkÃ ³ ir VieÃ ¡vilÃ s seniÃ «nijos,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ ,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ : Sedos, Ã erkÃ ¡nÃ nÃ ³, TirkÃ ¡liÃ ³ ir Ã ½idikÃ ³ seniÃ «nijos,  PagÃ giÃ ³ savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ : Girkalnio ir KalnÃ «jÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr A1, NemakÃ ¡Ã iÃ ³, PaliepiÃ ³, RaseiniÃ ³, RaseiniÃ ³ miesto ir ViduklÃ s seniÃ «nijos,  Ã akiÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  TauragÃ s rajono savivaldybÃ ,  TelÃ ¡iÃ ³ rajono savivaldybÃ : NevarÃ nÃ ³ ir TryÃ ¡kiÃ ³ seniÃ «nijos. 5. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gmina Stare Juchy w powiecie eÃ ckim,  gmina Dubeninki w powiecie goÃ dapskim,  gmina Ruciane  Nida i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 58 oraz miasto Pisz w powiecie piskim,  gminy GiÃ ¼ycko z miastem GiÃ ¼ycko, Kruklanki, MiÃ ki, Wydminy i Ryn w powiecie giÃ ¼yckim,  gmina MikoÃ ajki w powiecie mrÃ gowskim,  gminy Kowale Oleckie, Olecko, Ã wiÃtajno i czÃÃ Ã  gminy Wieliczki poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 655 w powiecie oleckim,  gminy Bisztynek i SÃpopol w powiecie bartoszyckim,  gmina Korsze w powiecie kÃtrzyÃ skim,  gminy Lidzbark WarmiÃ ski z miastem Lidzbark WarmiÃ ski, Lubomino, Orneta i Kiwity w powiecie lidzbarskim,  czÃÃ Ã  gminy WilczÃta poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 509 w powiecie braniewskim,  gminy Godkowo, Milejewo, MÃ ynary, PasÃ Ãk i Tolkmicko w powiecie elblÃ skim,  powiat miejski ElblÃ g. w wojewÃ ³dztwie podlaskim:  gmina BraÃ sk z miastem BraÃ sk, gminy Rudka, Wyszki, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski) i miasto Bielsk Podlaski w powiecie bielskim,  gmina Perlejewo w powiecie siemiatyckim,  gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim,  gminy Juchnowiec KoÃ cielny, SuraÃ ¼ i PoÃ wiÃtne w powiecie biaÃ ostockim,  powiat zambrowski,  gminy BakaÃ arzewo, WiÃ ¼ajny, PrzeroÃ l, FilipÃ ³w, czÃÃ Ã  gminy Raczki poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 655 i czÃÃ Ã  gminy SuwaÃ ki poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 655 w powiecie suwalskim,  gminy Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  gminy Ã omÃ ¼a, Miastkowo, NowogrÃ ³d, PiÃ tnica, Ã niadowo i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim,  powiat miejski Ã omÃ ¼a. w wojewÃ ³dztwie mazowieckim:  gminy CeranÃ ³w, KosÃ ³w Lacki, Sabnie, SterdyÃ , czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim,  gminy GrÃbkÃ ³w, Liw, Miedzna, Wierzbno i miasto WÃgrÃ ³w w powiecie wÃgrowskim,  gminy KotuÃ , i Wodynie w powiecie siedleckim,  gminy RzekuÃ , Troszyn, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  powiat ostrowski,  gminy MaÃ a WieÃ  i WyszogrÃ ³d w powiecie pÃ ockim,  gminy CzerwiÃ sk nad WisÃ Ã , Joniec, Naruszewo i ZaÃ uski w powiecie pÃ oÃ skim,  gmina Nasielsk w powiecie nowodworskim,  gminy Obryte, Winnica, Zatory i PuÃ tusk z miastem PuÃ tusk w powiecie puÃ tuskim,  gmina Somianka w powiecie wyszkowskim,  gminy DÃ brÃ ³wka, KlembÃ ³w, PoÃ wiÃtne i TÃ uszcz w powiecie woÃ omiÃ skim,  gminy MiÃ sk Mazowiecki z miastem MiÃ sk Mazowiecki, Mrozy, CegÃ Ã ³w, DÃbe Wielkie, HalinÃ ³w, KaÃ uszyn, Siennica, StanisÃ awÃ ³w, i Latowicz w powiecie miÃ skim,  gminy Borowie, Garwolin z miastem Garwolin, MiastkÃ ³w KoÃ cielny, ParysÃ ³w, Pilawa i Wilga w powiecie garwoliÃ skim,  gmina Tarczyn w powiecie piaseczyÃ skim,  gminy GrÃ ³jec, Jasieniec, Pniewy i Warka w powiecie grÃ ³jeckim,  gminy GrabÃ ³w nad PilicÃ i Magnuszew w powiecie kozienickim,  gminy BrwinÃ ³w, MichaÃ owice, Nadarzyn, PiastÃ ³w i, PruszkÃ ³w w powiecie pruszkowskim,  gminy BaranÃ ³w, Grodzisk Mazowiecki, MilanÃ ³wek, Podkowa LeÃ na i Ã »abia Wola w powiecie grodziskim,  gminy IÃ Ã ³w, MÃ odzieszyn, Nowa Sucha, Rybno, Sochaczew z miastem Sochaczew i Teresin w powiecie sochaczewskim. w wojewÃ ³dztwie lubelskim:  gminy CycÃ ³w, Ludwin, Ã Ãczna, MilejÃ ³w, PuchaczÃ ³w i Spiczyn w powiecie Ã ÃczyÃ skim,  gmina Borki w powiecie radzyÃ skim,  gmina AdamÃ ³w, Krzywda, Serokomla, WojcieszkÃ ³w i Wola MysÃ owska w powiecie Ã ukowskim,  gminy, Dubienka, KamieÃ , Siedliszcze, Rejowiec, Rejowiec Fabryczny z miastem Rejowiec Fabryczny, Ã »mudÃ º i czÃÃ Ã  gminy wiejskiej CheÃ m poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 812 biegnÃ cÃ od zachodniej granicy tej gminy do granicy powiatu miejskiego CheÃ m, a nastÃpnie poÃ udniowÃ granicÃ powiatu miejskiego CheÃ m do wschodniej granicy gminy oraz czÃÃ Ã  gminy Dorohusk poÃ oÃ ¼ona na poÃ udnie od drogi nr E373 w powiecie cheÃ mskim,  gminy Firlej, Kock, Kamionka, MichÃ ³w, LubartÃ ³w z miastem LubartÃ ³w, Serniki, OstrÃ ³w Lubelski w powiecie lubartowskim. PART II 1. The Czech Republic The following areas in the Czech Republic:  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  Bohuslavice u ZlÃ ­na,  BratÃ ejov u Vizovic,  BÃ eznice u ZlÃ ­na,  BÃ ezovÃ ¡ u ZlÃ ­na,  BÃ ezÃ ¯vky,  DeÃ ¡nÃ ¡ u ZlÃ ­na,  DolnÃ ­ Ves,  Doubravy,  DrÃ ¾kovÃ ¡,  FryÃ ¡tÃ ¡k,  HornÃ ­ Lhota u LuhaÃ ovic,  HornÃ ­ Ves u FryÃ ¡tÃ ¡ku,  HostiÃ ¡ovÃ ¡,  Hrobice na MoravÃ ,  HvozdnÃ ¡,  ChrastÃ Ã ¡ov,  Jaroslavice u ZlÃ ­na,  JasennÃ ¡ na MoravÃ ,  Karlovice u ZlÃ ­na,  KaÃ ¡ava,  KleÃ Ã ¯vka,  Kostelec u ZlÃ ­na,  Kudlov,  KvÃ ­tkovice u Otrokovic,  Lhota u ZlÃ ­na,  Lhotka u ZlÃ ­na,  Lhotsko,  LÃ ­pa nad DÃ evnicÃ ­,  LouÃ ka I,  LouÃ ka II,  Louky nad DÃ evnicÃ ­,  Lukov u ZlÃ ­na,  LukoveÃ ek,  Lutonina,  LuÃ ¾kovice,  Malenovice u ZlÃ ­na,  MladcovÃ ¡,  Neubuz,  OldÃ ichovice u Napajedel,  Ostrata,  PodhradÃ ­ u LuhaÃ ovic,  PodkopnÃ ¡ Lhota,  Provodov na MoravÃ ,  PrÃ ¡tnÃ ©,  PÃ Ã ­luky u ZlÃ ­na,  RackovÃ ¡,  RakovÃ ¡,  SalaÃ ¡ u ZlÃ ­na,  Sehradice,  SlopnÃ ©,  SluÃ ¡ovice,  Ã tÃ ­pa,  TeÃ ovice,  Trnava u ZlÃ ­na,  Ublo,  Ã jezd u ValaÃ ¡skÃ ½ch Klobouk,  VelÃ ­kovÃ ¡,  VeselÃ ¡ u ZlÃ ­na,  VÃ ­tovÃ ¡,  Vizovice,  VlÃ kovÃ ¡,  VÃ ¡emina,  VysokÃ © Pole,  ZÃ ¡dveÃ ice,  ZlÃ ­n,  Ã ½elechovice nad DÃ evnicÃ ­. 2. Estonia The following areas in Estonia:  Haapsalu linn,  Hanila vald,  Harju maakond,  Ida-Viru maakond,  JÃ µgeva maakond,  JÃ ¤rva maakond,  Kihelkonna vald,  Kullamaa vald,  Kuressaare linn,  LÃ ¤Ã ¤ne-Viru maakond,  LÃ ¤Ã ¤ne-Saare vald,  osa Leisi vallast, mis asub lÃ ¤Ã ¤ne pool Kuressaare-Leisi maanteest (maantee nr 79),  Lihula vald,  Martna vald,  Muhu vald,  Mustjala vald,  Osa Noarootsi vallast, mis asub pÃ µhja pool maanteest nr 230,  NÃ µva vald,  Pihtla vald,  PÃ ¤rnu maakond (vÃ ¤lja arvatud Audru ja TÃ µstamaa vald),  PÃ µlva maakond,  Rapla maakond,  Osa Ridala vallast, mis asub edela pool maanteest nr 31,  Ruhnu vald,  Salme vald,  Tartu maakond,  Torgu vald,  Valga maakond,  Viljandi maakond,  Vormsi vald,  VÃ µru maakond. 3. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novada KastuÃ ¼inas, GrÃ veru un Ã Ã ·eltovas pagasts,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novads,  Auces novada BÃ nes, Lielauces, Ã ªles, Vecauces un Ukru pagasts, Auces pilsÃ ta,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novads,  Bauskas novads,  BeverÃ «nas novads,  BrocÃ nu novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novada Vaboles, LÃ «ksnas, Sventes, Medumu, Demenes, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas un Skrudalienas pagasts,  Dobeles novads,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novads,  Gulbenes novads,  Iecavas novads,  IkÃ ¡Ã ·iles novads,  IlÃ «kstes novads,  InÃ ukalna novads,  Jaunjelgavas novads,  Jaunpiebalgas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novads,  Kandavas novads,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novads,  Krustpils novads,  KuldÃ «gas novada Ã doles, Ã ªvandes, KurmÃ les, Padures, PelÃ u, Rumbas, Rendas, Kabiles, SnÃ peles un VÃ rmes pagasts, KuldÃ «gas pilsÃ ta,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novads,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novada Mazzalves pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a P73 un uz rietumiem no autoceÃ ¼a 932,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novada Saunas pagasts,  PriekuÃ ¼u novada Veselavas pagasts un PriekuÃ ¼u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P28 un rietumiem no autoceÃ ¼a P20,  Raunas novada Drustu pagasts un Raunas pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a A2,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta Jelgava,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novada AudriÃ u, BÃ rzgales, Ã ornajas, DricÃ nu, Gaigalavas, GriÃ ¡kÃ nu, Ilzeskalna, Kantinieku, Kaunatas, LendÃ ¾u, LÃ «znavas, Maltas, MÃ koÃ kalna, NagÃ ¼u, Ozolaines, OzolmuiÃ ¾as, Rikavas, NautrÃ nu, Sakstagala, Silmalas, StoÃ ¼erovas, StruÃ ¾Ã nu un VÃ rÃ mu pagasts un FeimaÃ u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu un SilajÃ Ã u pagasts,  Rojas novads,  RopaÃ ¾u novads,  RugÃ ju novads,  RundÃ les novads,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Salaspils novads,  Saldus novada JaunlutriÃ u, LutriÃ u un Ã Ã ·Ã des pagasts un ZirÃ u pagasta daÃ ¼a, kas atrodas uz ZiemeÃ ¼iem no autoceÃ ¼a A9,  Saulkrastu novads,  SÃ jas novads,  Siguldas novads,  SkrÃ «veru novads,  Skrundas novada RaÃ Ã ·u pagasts un Skrundas pagasta daÃ ¼a, kas atrodas uz ZiemeÃ ¼iem no autoceÃ ¼a A9  Smiltenes novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  StrenÃ u novads,  Talsu novads,  TÃ rvetes novads,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novada ElkÃ ¡Ã u un ViesÃ «tes pagasts, ViesÃ «tes pilsÃ ta,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 4. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : AkmenÃ s, Naujosios AkmenÃ s kaimiÃ ¡koji, KruopiÃ ³, Naujosios AkmenÃ s miesto ir Ventos seniÃ «nijos,  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ ,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ : AndrioniÃ ¡kio, AnykÃ ¡Ã iÃ ³, DebeikiÃ ³, Kavarsko seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ s rytus nuo kelio Nr. 1205 ir Ã ¯ Ã ¡iaurÃ rytus nuo kelio Nr. 1218, KurkliÃ ³, SkiemoniÃ ³, SvÃ dasÃ ³, TroÃ ¡kÃ «nÃ ³ ir VieÃ ¡intÃ ³ seniÃ «nijos,  BirÃ ¡tono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ : NemunÃ lio RadviliÃ ¡kio, PabirÃ ¾Ã s, PaÃ eriaukÃ ¡tÃ s ir ParovÃ jos seniÃ «nijos,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  JoniÃ ¡kio rajono savivaldybÃ   Jurbarko rajono savivaldybÃ : GirdÃ ¾iÃ ³, Jurbarko miesto, JurbarkÃ ³, JuodaiÃ iÃ ³, RaudonÃ s, SeredÃ ¾iaus, Veliuonos,SkirsnemunÃ s ir Ã imkaiÃ iÃ ³ seniÃ «nijos,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kalvarijos savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ s: Akademijos, AlÃ ¡Ã nÃ ³, Batniavos, Domeikavos, EÃ ¾erÃ lio, Garliavos apylinkiÃ ³, Garliavos, KarmÃ lavos, KaÃ erginÃ s, Kulautuvos, LapiÃ ³, Linksmakalnio, NeveroniÃ ³, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos apylinkiÃ ³, Vilkijos, ZapyÃ ¡kio seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ  savivaldybÃ s: Dotnuvos, GudÃ ¾iÃ «nÃ ³, JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr 3514 ir Nr 229, KrakiÃ ³, KÃ dainiÃ ³ miesto, SurviliÃ ¡kio, Truskavos, VilainiÃ ³ ir Ã Ã tos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : NoriÃ «nÃ ³, SkapiÃ ¡kio, SubaÃ iaus ir Ã imoniÃ ³ seniÃ «nijos,  MarijampolÃ s savivaldybÃ ,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ s: LaiÃ ¾uvos, MaÃ ¾eikiÃ ³ apylinkÃ s, MaÃ ¾eikiÃ ³, ReivyÃ iÃ ³ ir ViekÃ ¡niÃ ³ seniÃ «nijos,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : KlovainiÃ ³, Rozalimo, LygumÃ ³, Pakruojo, Ã ½eimelio, Linkuvos ir PaÃ ¡vitinio seniÃ «nijos,  PanevÃ Ã ¾io rajono savivaldybÃ : Krekenavos seninÃ «nijos dalis Ã ¯ vakarus nuo NevÃ Ã ¾io upÃ s ir Ã ¯ pietus nuo kelio Nr. 3004,  Pasvalio rajono savivaldybÃ : JoniÃ ¡kÃ lio apylinkiÃ ³, JoniÃ ¡kÃ lio miesto, SaloÃ iÃ ³ ir PuÃ ¡aloto seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ : Ariogalos, Betygalos, PagojukÃ ³ ir Ã iluvos seniÃ «nijos ir KalnÃ «jÃ ³ ir Girkalnio seniÃ «nijÃ ³ dalisÃ ¯ pietus nuo kelio Nr. A1,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 5. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo, Prostki i gmina wiejska EÃ k w powiecie eÃ ckim,  czÃÃ Ã  gminy Wieliczki poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 655w powiecie oleckim,  gmina Orzysz, BiaÃ a Piska i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 58 w powiecie piskim,  gminy GÃ ³rowo IÃ aweckie z miastem GÃ ³rowo IÃ aweckie, Bartoszyce z miastem Bartoszyce w powiecie bartoszyckim,  gminy Braniewo z miastem Braniewo, Lelkowo, PieniÃÃ ¼no, Frombork, PÃ oskinia i czÃÃ Ã  gminy WilczÃta poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 509 w powiecie braniewskim. w wojewÃ ³dztwie podlaskim:  czÃÃ Ã  gminy Wizna poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Jedwabne i Wizna oraz na poÃ udnie od linii wyznaczonÃ przez drogÃ nr 64 (od skrzyÃ ¼owania w miejscowoÃ ci Wizna w kierunku wschodnim do granicy gminy) w powiecie Ã omÃ ¼yÃ skim,  gminy Grodzisk, Drohiczyn i Dziadkowice w powiecie siemiatyckim,  gmina Dubicze Cerkiewne, CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka z miastem HajnÃ ³wka, Narew, Narewka i czÃÃ ci gmin Kleszczele i Czeremcha poÃ oÃ ¼one na wschÃ ³d od drogi nr 66 w powiecie hajnowskim,  gmina Kobylin-Borzymy i SokoÃ y w powiecie wysokomazowieckim,  gminy Grabowo i Stawiski w powiecie kolneÃ skim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, Ã apy, MichaÃ owo, SupraÃ l, TuroÃ Ã  KoÃ cielna, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), gminy Orla i BoÃ ki w powiecie bielskim,  powiat sejneÃ ski,  gminy Jeleniewo, Rutka-Tartak, Szypliszki czÃÃ Ã  gminy Raczki poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ 655 i czÃÃ Ã  gminy SuwaÃ ki poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 655 w powiecie suwalskim,  powiat miejski SuwaÃ ki,  gminy AugustÃ ³w z miastem AugustÃ ³w, BargÃ Ã ³w KoÃ cielny, Nowinka, PÃ aska i Sztabin w powiecie augustowskim,  powiat sokÃ ³lski,  powiat miejski BiaÃ ystok. w wojewÃ ³dztwie mazowieckim:  gmina Przesmyki, Domanice, SkÃ ³rzec, Siedlce, SuchoÃ ¼ebry, Mokobody, Mordy, WiÃ niew i Zbuczyn w powiecie siedleckim,  gmina Repki, JabÃ onna Lacka, czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim,  gminy Ã osice i Olszanka w powiecie Ã osickim,  gmina BrochÃ ³w w powiecie sochaczewskim,  gminy CzosnÃ ³w, Leoncin, miasto Nowy DwÃ ³r Mazowiecki, PomiechÃ ³wek i Zakroczym w powiecie nowodworskim,  gmina Pokrzywnica w powiecie puÃ tuskim,  gminy KobyÃ ka, Marki, Radzymin, WoÃ omin, Zielonka i ZÃ bki w powiecie woÃ omiÃ skim,  gmina SulejÃ ³wek w powiecie miÃ skim,  powiat warszawski zachodni,  powiat legionowski,  powiat otwocki,  gminy Konstancin  Jeziorna, Lesznowola, Piaseczno, PraÃ ¼mÃ ³w i GÃ ³ra Kalwaria w powiecie piaseczyÃ skim,  gmina Raszyn w powiecie pruszkowskim,  gmina ChynÃ ³w w powiecie grÃ ³jeckim,  powiat miejski Siedlce,  powiat miejski Warszawa. w wojewÃ ³dztwie lubelskim:  gminy WohyÃ , Ulan-Majorat, Czemierniki i miasto RadzyÃ  Podlaski w powiecie radzyÃ skim,  gmina wiejska Ã ukÃ ³w z miastem Ã ukÃ ³w, Stanin, Stoczek Ã ukowski z miastem Stoczek Ã ukowski i TrzebieszÃ ³w w powiecie Ã ukowskim,  gminy Stary Brus i Urszulin w powiecie wÃ odawskim,  gminy Rossosz, Wisznice, SÃ awatycze, SosnÃ ³wka, Tuczna i Ã omazy w powiecie bialskim,  gminy DÃbowa KÃ oda, MilanÃ ³w, Parczew, Sosnowica i SiemieÃ  w powiecie parczewskim,  gminy NiedÃ ºwiada i OstrÃ ³wek i UÃ cimÃ ³w w powiecie lubartowskim,  gminy Ruda Huta, Sawin, Wierzbica, czÃÃ Ã  gminy wiejskiej CheÃ m poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 812 biegnÃ cÃ od zachodniej granicy tej gminy do granicy powiatu miejskiego CheÃ m, a nastÃpnie pÃ ³Ã nocnÃ granicÃ powiatu miejskiego CheÃ m do wschodniej granicy gminy oraz czÃÃ Ã  gminy Dorohusk poÃ oÃ ¼ona na pÃ ³Ã noc od drogi nr E373 w powiecie cheÃ mskim.  powiat miejski CheÃ m. PART III 1. Estonia The following areas in Estonia:  Audru vald,  LÃ ¤Ã ¤ne-Nigula vald,  Laimjala vald,  osa Leisi vallast, mis asub ida pool Kuressaare-Leisi maanteest (maantee nr 79),  Osa Noarootsi vallast, mis asub lÃ µuna pool maanteest nr 230,  Orissaare vald,  PÃ ¶ide vald,  Osa Ridala vallast, mis asub kirde pool maanteest nr 31,  TÃ µstamaa vald,  Valjala vald. 2. Latvia The following areas in Latvia:  Aglonas novada Aglonas pagasts,  Auces novada VÃ «tiÃ u pagasts,  Daugavpils novada NÃ «cgales, Kalupes, Dubnas un ViÃ ¡Ã ·u pagasts,  Neretas novada Neretas, Pilskalnes, Zalves pagasts un Mazzalves pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a P73 un uz austrumiem no autoceÃ ¼a 932,  PriekuÃ ¼u novada Liepas un MÃ rsnÃ nu pagasts un PriekuÃ ¼u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P28 un austrumiem no autoceÃ ¼a P20,  PreiÃ ¼u novada PreiÃ ¼u, Aizkalnes un PelÃ Ã u pagasts un PreiÃ ¼u pilsÃ ta,  Raunas novada Raunas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a A2,  RÃ zeknes novada FeimaÃ u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada RiebiÃ u un RuÃ ¡onas pagasts,  Saldus novada Jaunauces, Rubas, Vadakstes un ZvÃ rdes pagasts,  VÃ rkavas novads,  ViesÃ «tes novada Rites un Saukas pagasts. 3. Lithuania The following areas in Lithuania:  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ : Kavarsko seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 1205 ir Ã ¯ pietus nuo kelio Nr. 1218 ir Traupio seniÃ «nija,  BirÃ ¾Ã ³ rajono savivaldybÃ : Vabalninko, Papilio ir Ã irvenos seniÃ «nijos,  DruskininkÃ ³ savivaldybÃ ,  Kauno rajono savivaldybÃ : BabtÃ ³, Ã ekiÃ ¡kÃ s ir VandÃ ¾iogalos seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ : PelÃ dnagiÃ ³, Pernaravos seniÃ «nijos ir JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr 3514 ir Nr 229,  KupiÃ ¡kio rajono savivaldybÃ : Alizavos ir KupiÃ ¡kio seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : Guostagalio seniÃ «nija,  PanevÃ Ã ¾io miesto savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : KarsakiÃ ¡kio, MieÃ ¾iÃ ¡kiÃ ³, NaujamiesÃ io, PaÃ ¯strio, PanevÃ Ã ¾io Raguvos, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³, VelÃ ¾io seniÃ «nijos ir Krekenavos seniÃ «nijos dalis Ã ¯ rytus nuo NevÃ Ã ¾io upÃ s ir Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 3004,  Pasvalio rajono savivaldybÃ : DaujÃ nÃ ³, KrinÃ ino, NamiÃ ¡iÃ ³, Pasvalio apylinkiÃ ³, Pasvalio miesto, PumpÃ nÃ ³ ir VaÃ ¡kÃ ³ seniÃ «nijos,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  powiat grajewski,  powiat moniecki,  gminy Jedwabne i PrzytuÃ y oraz czÃÃ Ã  gminy Wizna, poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Jedwabne i Wizna oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 64 (od skrzyÃ ¼owania w miejscowoÃ ci Wizna w kierunku wschodnim do granicy gminy) w powiecie Ã omÃ ¼yÃ skim,  gmina Lipsk w powiecie augustowskim,  czÃÃ ci gminy Czeremcha i Kleszczele poÃ oÃ ¼one na zachÃ ³d od drogi nr 66 w powiecie hajnowskim,  gminy, Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim. w wojewÃ ³dztwie mazowieckim:  gminy PlaterÃ ³w, Sarnaki, Stara Kornica i Huszlew w powiecie Ã osickim,  gminy Korczew i Paprotnia w powiecie siedleckim. w wojewÃ ³dztwie lubelskim:  gminy KodeÃ , KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie i Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim,  powiat miejski BiaÃ a Podlaska,  gminy RadzyÃ  Podlaski, KomarÃ ³wka Podlaska i KÃ kolewnica w powiecie radzyÃ skim,  gminy Hanna, HaÃ sk, Wola Uhruska, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim,  gminy JabÃ oÃ  i PodedwÃ ³rze w powiecie parczewskim. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.